Citation Nr: 1713460	
Decision Date: 04/25/17    Archive Date: 05/04/17

DOCKET NO.  12-09 314	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, Nebraska


THE ISSUES

1.  Entitlement to an increased rating for service-connected diabetes mellitus with diabetic retinopathy, currently rated 20 percent disabling.

2.  Entitlement to total disability rating due to individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	National Association of County Veterans Service Officers


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

J. Anderson, Associate Counsel


INTRODUCTION

The Veteran served on active duty from April 1966 to January 1969. 

These matters come before the Board of Veterans' Appeals (Board) on appeal from an August 2011 rating decision from the Department of Veterans Affairs (VA) Regional Office (RO). 

The Veteran testified at hearings before decision review officers (DRO) at the RO in September 2012 and July 2016.  The Veteran testified at a Board videoconference hearing before the undersigned Veterans Law Judge (VLJ) in August 2013.  Transcripts of these hearings are of record. 

These matters were remanded for additional development in March 2015.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Appellant if further action is required.


REMAND

The Board regrets the additional delay, but finds that further development is necessary prior to appellate review.

There appear to be outstanding VA treatment records.  A March 8, 2016 VA treatment record indicated that the Veteran should follow up with the renal clinic in January 2017 and a March 21, 2016 VA treatment record noted that the Veteran should return for a follow-up appointment in June 2016.  VA treatment records subsequent to March 21, 2016 have not been associated with the claims file.  Additionally, VA treatment records from August 28, 2013, August 27, 2013, May 24, 2013, May 7, 2013, February 12, 2013, December 21, 2012, November 8, 2012, August 20, 2012, July 3, 2012, May 30, 2012, April 20, 2012, March 28, 2012, March 2, 2012, February 7, 2012, January 30, 2012, January 10, 2012, December 13, 2011, November 23, 2011, October 18, 2011, October 4, 2011, August 26, 2011, August 4, 2011, July 25, 2011, July 13,   2011, July 6, 2011, June 9, 2011, May 26, 2011, and May 24, 2011 indicate that           the Veteran's blood glucose log had been scanned into VistA Imaging and VA treatment records from July 8, 2015, August 25, 2014, August 21, 2014, August 7, 2014, and August 14, 2012 indicate that non-VA treatment records had been scanned into VistA Imaging.  The referenced records have not been associated with the claims file.  Accordingly, on remand the aforementioned records, as well as any updated VA treatment records should be associated with the claims file.  38 U.S.C.A. § 5103A(c) (West 2014); see also Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA medical records are in constructive possession of the agency, and must be obtained if the material could be determinative of the claim).

The Veteran was provided a VA diabetes examination in November 2015.  The examination report was silent for evidence of kidney complications.  However, an August 7, 2014 treatment record from Good Samaritan Hospital indicates that the Veteran had diabetic nephropathy.  In light of the above, the Board finds that a renal examination is warranted. 

Accordingly, the case is REMANDED for the following actions:

1.  Obtain updated VA treatment records dating since March 21, 2016, as well as the VistA Imaging records identified in the July 8, 2015, August 25, 2014, August 21, 2014, August 7, 2014, August 28, 2013, August 27, 2013, May 24, 2013, May 7, 2013, February 12, 2013, December 21, 2012, November 8, 2012, August 20, 2012, August 14, 2012, July 3, 2012, May 30, 2012, April 20, 2012, March 28, 2012, March 2, 2012, February 7, 2012, January 30, 2012, January 10, 2012, December 13, 2011, November 23, 2011, October 18, 2011, October 4, 2011, August 26, 2011, August 4, 2011, July 25, 2011, July 13, 2011, July 6, 2011, June 9, 2011, May 26, 2011, and May 24, 2011 VA treatment records.  If any requested records are unavailable, the Veteran should be notified of such.

2.  Ask the Veteran to provide completed release forms with the names and addresses of any private providers who have treated his diabetes mellitus or nephropathy.  After securing any necessary releases, the AOJ should request any relevant records identified.  If any requested records are unavailable, the Veteran should be notified of such.

3.  Schedule the Veteran for a VA renal examination to determine the extent of any diabetic nephropathy.  The claims file should be reviewed by the examiner.  Any tests deemed necessary should be conducted, and all clinical findings should be reported in detail.  All symptomatology should be reported in detail.

4.  After completing the above and any other development necessary, readjudicate the claims.  If the benefits sought remain denied, the Veteran and his representative should be provided with a supplemental statement of the case and provided an appropriate period of time for response.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United    States Court of Appeals for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
K. A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




